Exhibit 10.2
SIXTH AMENDMENT
TO THE
BIOMED REALTY, L.P. 401(K) RETIREMENT SAVINGS PLAN
THIS AMENDMENT is executed by BIOMED REALTY, L.P. (the “Employer”).
WHEREAS, the Employer previously adopted the BIOMED REALTY, L.P. 401(K)
RETIREMENT SAVINGS PLAN (the “Plan”);
WHEREAS, the Plan provides the Employer may amend the Plan; and
WHEREAS, the Employer desires to amend the Plan.
NOW, THEREFORE, the Plan is hereby amended in the following particulars only;
1. Paragraph K of Article I is amended as follows:
“For Limitation Years beginning after June 30, 2007, Compensation is further
modified as follows:
Including Compensation received from an unfunded non-qualified deferred
compensation plan.
Including any amount paid on or after the date of termination of employment, but
specifically excluding any severance amounts.
Including any payment of unused vacation, personal, and sick days made on and
after termination of employment.”
IN WITNESS WHEREOF, the Employer executes this Amendment on this 1st day of
January, 2009.

            BIOMED REALTY, L.P.
      By:   /s/ Jonathan P. Klassen         Name:   Jonathan P. Klassen       
Title:   Vice President, Legal     

 

 